DETAILED ACTION
Disposition of Claims
Claims 1-2, 5, 9, 12-13, 15, 18-19, 21-22, 25, 27, 53, 57, 61, 65, 68-69, and 93-96 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 5, 9, 12-13, 15, 18-19, 21-22, 25, and 27 in the reply filed on 11/04/2021 is acknowledged.  The traversal is on the ground(s) that the groups all have a common property or activity and a significant structural element is shared by all the claims, and that the Ramaswanii reference fails to disclose this common property or activity.  This is not found persuasive because Ramaswanii teaches HLA-binding epitopes in BK polyomavirus (BKV) large T antigen (LTag) (entire document; see abstract).  Ramaswanii teaches peptides comprising epitopes from the instant application and claims, including SEQ ID NO: 2 (AVDTVLAKK; See Table 3 of Ramaswanii).  Ramaswanii teaches compositions comprising these peptides (Sect. 2.3; Sect. 2.5, Sect. 2.6) and teaches expansion of BKV-specific T cells (Sect. 2.8) and the possible use of these peptides to induce polyomavirus therapeutic or prophylactic immune responses (p. 727, ¶ bridging cols.)  Therefore, the common technical feature of a peptide comprising one or more epitopes is found and taught in the art, as asserted in the previous Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 53, 57, 61, 65, 68-69, and 93-96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2021.
Applicant’s species election of SEQ ID NOs: 50, 158, 171, 75, and 58 in the reply filed on 11/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Furthermore, SEQ ID NOs: 158 and 171 do not appear to be a part of the claimed invention, as only SEQ ID NOs: 1-126 are identified in the claim set.  Therefore, the election will be restricted to SEQ ID NOs: 50, 58, and 75.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-2, 5, 9, 12-13, 18-19, 21-22, 25, and 27 will be examined on their merits.


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0197439A1, Published 06/25/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/07/2019, 09/01/2020, 10/28/2020, and 01/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to an isolated protein comprising one or more of the epitopes listed in Tables 1-3.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 12-13, 21-22, 25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to JC polyomaviruses (JCV) and JC polyomavirus large T antigen, VP1, and small T antigen without significantly more. The claim(s) recite(s) an isolated protein comprising one or more of the epitopes of SEQ ID NOs: 50, 58, and 75.  This judicial exception is not integrated into a practical application because these sequences are derived from naturally occurring sequences for the large T antigen, VP1, and small T antigen proteins from JC virus. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while the protein is noted to be “isolated” in instant claim 1, this does nothing to impart a structural difference or distinction from the protein generated by or found within a JCV virion.  Nothing in the composition claims 
(NB:  while only SEQ ID NOs: 50, 58, and 75 are under examination, applicant is cautioned that if the species election is withdrawn and further SEQ ID NOs: are examined, that this rejection may be expanded to include claims not currently rejected under this section as it appears certain epitopes may be from the same protein of the same virus and would be considered “an isolated protein with a plurality of epitopes” as required by instant claim 2, for instance.)


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12-13, 18-19, 21-22, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and dependent claims 12-13, 18-19, 21-22, 25, and 27 thereof are rejected for not properly incorporating essential subject matter and information into the claim. 
In the instant case, claim 1 recites the limitations of “one or more of the epitopes listed in Tables 1-3”.
MPEP § 2173.05(s) discloses that where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant's convenience.”  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Further, the claim is indefinite because it is improper to import limitations from the specification into the claims, see MPEP §2111.01.
Since the exact sequences of the epitopes from Tables 1-3 are known and deposited with the application, said sequences should be within the claim and the reference to the table should be removed.  Another suggestion is to provide a limitation as in dependent claims, wherein the sequences are identified in parentheses (e.g. “…one or more of the epitopes listed in Tables 1-3(SEQ ID NOs: 1-126).”)
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 12-13, 18-19, 21-22, 25, and 27 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is drawn to the isolated protein “further comprising one or more epitopes from a non-polyomavirus”.  It is unclear if the claim is drawn towards an epitope from another virus that is not a polyomavirus or if the claim is drawn towards any heterologous epitope that is not a polyomavirus.  For the purpose of prior art, the claim will be interpreted as being drawn to the following:
“The isolated protein of claim 1, further comprising one or more additional epitopes, wherein said additional epitopes are not derived from a polyomavirus.”




	  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 12, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jelcic et. al. (US20140356320A1, Pub. 12/04/2014; hereafter “Jelcic”.)
The Prior Art
Jelcic teaches vaccination or immunization utilizing JC polyomavirus epitopes and antigens to prevent JCV-related diseases and disorders (entire document; see abstract.)  Jelcic teaches a protein or peptide comprising at least one CD4+ epitope derived from polyoma virus JC (JCV), wherein the epitope is selected from the group consisting of SEQ ID NO: 1-92 (reference claim 1), wherein SEQ ID NO:72 aligns with 100% identity to SEQ ID NO: 50 of the instant claims (see alignment below; instant claim 1.)
Qy          1 SPLVXIDCY 9
              |||| ||||
Db          7 SPLVWIDCY 15
	Jelcic teaches the epitope may be part of a fusion protein with other epitopes (reference claim 4) and may be within pharmaceutical or vaccine compositions (abstract; ¶[0001][0013][0015][0034][0047-0048]; reference claim 20; instant claims 25 and 27).  The instant specification notes SEQ ID NO: 50 has an HLA Class I restriction of B*35, which is an inherent functional feature of the 15-mer sequence of SEQ ID NO: 72 which comprises SEQ ID NO: 50 of the instant claims, thus teaching the limitation of instant claim 12.  
	For at least these reasons, Jelcic teaches the limitations of instant claims 1, 12, 25, and 27, and anticipates the instant invention.


Claim(s) 1, 13, 19, 21-22, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et. al. (US20160317643A1, Pub. 11/03/2016; hereafter “Buck”.)
The Prior Art
Buck teaches immunogenic compositions comprising isolated JCV VP1 polypeptides or nucleic acids encoding said VP1 polypeptides (entire document; see abstract; reference claim 32.)  SEQ ID NO: 9 of Buck is a VP1 sequence that comprises a sequence that is 100% identical to SEQ ID NO: 75 of the instant claims (reference claims 5-6 and 37-38; ¶[0029]; Table 4; instant claims 1, 21, 25).  The instant specification notes SEQ ID NO:75 has a HLA Class II DRB1*11/8 restriction (Table 2), and since Buck teaches a VP1 antigen that comprises a sequence 100% identical to SEQ ID NO:75, it would inherently possess this limitation as required by instant claim 13.  Buck notes these pharmaceutical compositions would be useful as vaccines (Sect. VII. at ¶[0156]; instant claim 27), and expression constructs can elicit immunogenic responses against the VP1 antigens in a host (Example 4 at ¶[0187]; instant claim 22).  Buck teaches VP1 fusion proteins fused to maltose-binding protein (MBP)(Example 4 at ¶[0187]; instant claim 19).  
For at least these reasons, Buck teaches the limitations of instant claims 1, 13, 19, 21-22, 25, and 27 anticipates the instant invention.


Claim(s) 1, 12, 18, 21-22, 25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirsch et. al. (WO2017060283A1, Pub. 04/13/2017; Priority 10/06/2015; hereafter “Hirsch”.)
The Prior Art
Hirsch teaches immunogenic compositions and vaccines comprising immunodominant epitopes from polyomaviruses, such as BK, JC, and MC polyomaviruses (entire document; see abstract.)  SEQ ID NO: 119 of Hirsch comprises a sequence that is 100% identical to SEQ ID NO: 58 of the instant claims (instant claim 1).  Hirsch teaches recombinant peptides comprising multiple epitopes from polyomaviruses (p. 6), with one set of overlapping epitopes comprising VFLLMGMYLEF (9m282-9m293, LP-VET; SEQ ID NO: 106) and another set from a similar region of a different JC virus strain comprising LLMGMYLDF (JC9m289-JC9m291).  Hirsch notes this sequence (SEQ ID NO: 119, LTag from JCV) which shares 100% homology to SEQ ID NO: 58 is important as it is found in a region of the large T antigen (LTag) that is highly conserved amongst human polyomaviruses (SEQ ID NO: 58 is VFLLMGMYLDF; p. 13, ¶3), and it is reasonable to assume that a vaccine directed to this LTag region would be effective against other polyomaviruses.  The instant specification notes the HLA restriction of this epitope is to HLA Class I A*23 (Table 2), which would be an inherent feature of a polyprotein comprising the sequence of SEQ ID NO: 58 (instant claim 12).  Hirsch notes the polyprotein may comprise one or more epitopes from one or more polyomaviruses, including Merkel cell polyomavirus (MCV)(p. 2, ¶3; instant claim 18).  The protein may be expressed from a nucleic acid vector or plasmid (p. 14, ¶2, Example 1: Gene sequences and plasmids starting at p. 34; instant claims 21-22).  The polypeptide may be within pharmaceutical compositions comprising pharmaceutically-acceptable carriers (p. 12, ¶4; instant claim 25), including vaccine compositions (pp. 13-14; ¶ bridging pages; p. 20, ¶1; instant claim 27).  
For at least these reasons, Hirsch teaches the limitations of instant claims 1, 12, 18, 21-22, 25, and 27, and anticipates the instantly claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jelcic, Buck, and Hirsch as applied to claims 1, 12-13, 18-19, 21-22, 25, and 27,  above, and further in view of Dalianis (Dalianis T. Immunotherapy for polyomaviruses: opportunities and challenges. Immunotherapy. 2012 Jun;4(6):617-28.; hereafter “Dalianis”.)
The Prior Art
The teachings of Jelcic, Buck, and Hirsch have been set forth supra.  While Jelcic, Buck, and Hirsch teach specific sequences for JCV protein antigens from different JCV proteins that could be useful for vaccination, none of the references teach the use of SEQ ID NOs: 50, 58, and 75 together in a single polypeptide for vaccination.  While Jelcic, Buck, and Hirsch teach the epitopes may be part of recombinant proteins that express multiple epitopes, especially multiple polyomavirus epitopes as taught by Jelcic and Hirsch, none teach the specific expression of the noted sequences derived from JCV Large T antigen (LTag; SEQ ID NO: 58), Small T antigen (STag; SEQ ID NO: 50), or VP1 (SEQ ID NO: 75).  Jelcic teaches the use of multiple immunodominant epitopes from different polyomavirus proteins, such as VP1, LTag, and STag (Table 1), and especially analyzing which epitopes are important for which HLA subtypes to elicit the most potent immune response for the largest population of individuals (Example 1 starting at ¶[0079]).  Jelcic notes the genotypes and strains within viruses may alter the sequences (¶[0085]), while Buck notes that specific epitopes from polyomaviruses may elicit cross-reactive immune responses to different viral strains, genotypes, and species (¶[0052]; Table 1), and Hirsch notes that certain non-VP1 antigens are highly conserved and elicit strong cross-reactive immune responses (p. 13, ¶4.)  Given the combined and related teachings of Jelcic, Buck, and Hirsch, one would be motivated to utilize a plurality of epitopes for immunization, not only for the strongest immune response against JCV, but also against other polyomaviruses.  This is especially true given the motivation further provided by the art, as noted by Dalianis.
Dalianis provides a review of current immunotherapies against polyomaviruses (entire document; see abstract) and notes the art was active in generating VP1 virus-like particles (VLPs)-based vaccines (p. 622 starting at rt. col., ¶3) and utilized T antigens to immunize against tumors (pp. 621-2, ¶ bridging pages).  Dalianis notes the use of VLPs which incorporate multiple B- and/or T-cell epitopes would be beneficial, as well as the use of T antigen epitopes, in the development of vaccines against polyomaviruses (p. 624, rt. col., ¶2).
Given the teachings of Jelcic, Buck, and Hirsch, one of skill in the art would note that polyomaviruses have highly immunogenic epitopes not only on VP1, but LTag and STag as well.  This is supported by the findings of Dalianis, who suggests the most efficient vaccine would utilize proteins or peptides from both VP1 and T antigens.  Given that Jelcic, Buck, and Hirsch suggest and/or teach the use of multiple epitopes in vaccine compositions, and given that cross-reactive immune responses between strains, species, and viruses are desirable, one of skill in the art would find it obvious to try and determine which peptides would generate the most effective immune responses.  As noted by Dalianis, fusion proteins which include epitopes from VP1 and T antigens would likely be useful in multiple patient populations (p. 624, rt. col., ¶1).  Therefore, arriving at the limitations of instant claims 2, 5, and 9 would be obvious to a skilled artisan, given the combined and related teachings of Jelcic, Buck, Hirsch, and Dalianis, as they teach and provide motivation to arrive at proteins with multiple polyomavirus antigens, and the use of flexible linkers or additional amino acids between the epitopes would be obvious to try or inherent to the use of full-length proteins which comprise the claimed sequences.  Therefore, it is the opinion of the Office that the limitations of instant claims 2, 5, and 9 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Jelcic, Buck, and Hirsch in order to generate proteins with multiple polyomavirus epitopes, thereby generating an effective immunogenic composition against polyomaviruses.  One would have been motivated to do so, given the suggestion by Dalianis that the use of VP1, LTag, and STag fusion proteins would be the most effective way to elicit a strong therapeutic response.  There would have been a reasonable expectation of success, given the knowledge that conserved and immunogenic epitopes from polyomaviruses, such as JCV, were known in the art, as taught by Jelcic, Buck, and Hirsch, and also given the knowledge that the use of multiple epitopes from multiple polyomavirus proteins was suggested for effective immunogenic compositions, as taught by Dalianis and Jelcic.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.




Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
WO2021014213: applicant-related post-filing international application.  While priority is claimed to a US provisional application, there does not appear to be a U.S. non-provisional filing related to this WIPO filing or this provisional filing.
WO2016073595:  Teaches SEQ ID NO: 14 (encoded by SEQ ID NO:13 – 100% identical to SEQ IDNO: 58).  Not utilized as rejection would be redundant to those set forth supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648